Citation Nr: 9923886	
Decision Date: 08/23/99    Archive Date: 08/27/99

DOCKET NO.  93-02 686	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi



THE ISSUE

Entitlement to an increased rating for the service-connected 
paranoid schizophrenia, currently evaluated as 50 percent 
disabling.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Scott Craven



INTRODUCTION

The veteran had active military service from May 1976 to 
January 1977.

The Board of Veterans' Appeals (Board) received this case on 
appeal from a November 1991 decision of the RO.

In October 1994, June 1996 and February 1998, the Board 
remanded the case for further development.

The Board notes that the veteran has made a claim for a total 
rating based on individual unemployability due to service-
connected disability.  As this issue has not, as of yet, been 
developed for appellate review, it is referred to the RO for 
appropriate action.



FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.  

2.  The veteran currently is not shown to be experiencing 
more than considerable impairment of social and industrial 
adaptability or occupational and social impairment with 
reduced reliability and productivity due to his service-
connected paranoid schizophrenia alone.



CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 50 
percent for the service-connected paranoid schizophrenia have 
not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 1991 & 
Supp. 1998); 38 C.F.R. § 4.132 including Diagnostic Code 9203 
(1996); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.130 including 
Diagnostic Code 9440 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I.  Factual Background

On a May 1995 VA Social and Industrial Survey, the examiner 
reported that it was difficult for the veteran to describe 
his mental thoughts and that he would go off on tangents when 
asked a question and talk about things that were not 
understandable or related to questions asked.  The veteran 
was reported to have had problems relating to driving without 
a driver's license and soliciting drugs.  The examiner 
reported that it was obvious that the veteran was 
unemployable and that he did not spend his money for food and 
shelter.

On a VA mental disorders examination in October 1995, the 
veteran was reported to have recently experienced auditory 
hallucinations.  He was reported to have a vague history of 
visual hallucinations and a remote history of homicidal and 
suicidal thoughts, although he denied recent thoughts of 
homicide or suicide.  He reported that he had a remote 
history of drug abuse and denied a history of alcohol abuse.  
He reported that he had occasionally worked by hanging sheet 
rock and that he had a history of paranoid delusions.  The 
veteran was reported to have a history of symptoms consistent 
with continuous paranoid schizophrenia and was reported not 
to be competent to handle his finances.

On a VA mental disorders examination in December 1996, the 
veteran was reported to live in a shelter approximately four 
days per week and to have auditory hallucinations.  The 
veteran reported that he used drugs and alcohol once in a 
while.  He was reported to be well-nourished, appropriately 
dressed and poorly groomed with poor hygiene.  His mood and 
affect were reported to be suspicious and was reported not to 
have identifiable delusions or homicidal or suicidal 
thoughts.  He was reported not to cooperate with formal 
testing for orientation and memory but was reported not to 
appear to be disoriented or to give an obvious indication of 
impairment of memory.  His social judgment was reported to be 
poor.  The veteran was reported to give a history of symptoms 
consistent with paranoid schizophrenia, antisocial 
personality disorder and cocaine abuse.  His Global 
Assessment of Functioning (GAF) score was reported to be 40.  
He was reported to obviously not be capable of sustained 
gainful employment because of his very poor ability to relate 
to others.  He was reported to be essentially homeless and to 
make poor decisions regarding living situations.  Attempts to 
work were reported to most likely result in severe conflicts 
with coworkers.  His symptoms were reported to be exacerbated 
by occasional cocaine abuse and features of antisocial 
personality.  The examiner reported that, if the veteran 
attempted to work, he would most likely become psychotic and 
experience florid hallucinations and delusions.  The veteran 
was diagnosed with paranoid type schizophrenia, antisocial 
personality disorder and cocaine abuse.

On a VA Social and Industrial Survey in December 1997, the 
veteran was reported to have worked by hanging sheet rock for 
different contractors, on and off, for the past 18 years.  
The veteran indicated that his mental illness had not caused 
long-term harm with his employers and that he would usually 
not work when having severe mood instability.  He was 
reported to have had a history of alcohol, cocaine and crack 
use.  The examiner reported that the veteran was adequately 
groomed with a somewhat flat affect.  He was reported not to 
have hallucinations or to express any suicidal or homicidal 
ideations.  His combination of alcohol and drug abuse and 
schizophrenia were reported to cause him ongoing instability 
and were the dominant factors in his failure in maintaining a 
stable residency for the past 20 years.

On a VA mental disorders examination in April 1998, the 
veteran reported that he was nervous most of the time.  He 
reported that he had auditory hallucinations all of the time.  
He indicated that he had last used cocaine two days before 
and alcohol that morning.  He reported that he had a remote 
history of homicidal and suicidal thoughts, but denied 
attempts to harm himself or others or recent thoughts of 
either.  He reported that he had to watch out for what other 
people were doing because he "really shouldn't listen to any 
of their mess."  The examiner reported that the veteran's 
claims file revealed that the veteran had a long history of 
schizophrenia.  

The veteran's mood was reported to be somewhat hostile and 
passive aggressive and his affect was reported to be 
consistent with his mood.  He was reported to deny 
hallucinations but was suspicious and vaguely delusional 
regarding "other people."  He was reported to have poor 
insight.  The examiner reported that much of the veteran's 
problems was due to a social personality disorder and 
substance abuse.  The examiner reported that, while the 
veteran had a history of paranoid type schizophrenia, it was 
difficult to determine the precise percentage of his symptoms 
attributable to any of these conditions, although his 
antisocial personality disorder and substance abuse had 
continued to the present.  The examiner reported that the 
veteran would probably not do well in public employment 
because of his antisocial personality disorder as well as his 
schizophrenia.  The examiner estimated that the veteran's 
inability to work, as shown by his poor ability to relate to 
coworkers, his inability to adapt and persist and his 
inability to concentrate, would be 50 percent due to 
schizophrenia and 50 percent due to his personality disorder 
and substance abuse.  The examiner indicated that these were 
only estimates and that the percentages were difficult to 
determine.  The veteran was diagnosed with paranoid type 
schizophrenia, antisocial personality disorder and cocaine 
and alcohol abuse.

On a May 1998 addendum to the April 1998 VA examination, the 
veteran was diagnosed on Axis I with paranoid type 
schizophrenia and cocaine and alcohol abuse, on Axis II with 
antisocial personality disorder and on Axis IV with 
unemployment.  He was reported to have a GAF score of 50.  

Received in June 1998 were VAMC records, reflecting treatment 
from December 1996 to November 1997.  In November 1997, the 
veteran was reported to feel paranoid and to have auditory 
hallucinations.  He was reported to deny any suicidal or 
homicidal ideations and was diagnosed with polysubstance 
abuse and schizophrenia by history.  He was assigned a GAF 
score of 60.

Received in June 1998 were VA outpatient treatment records, 
reflecting treatment from June 1996 to June 1998.  In June 
1998, the veteran reported that he had had a nervous 
breakdown.  He was reported to work odd jobs and to have 
worked construction the day before.  He was reported to have 
used crack cocaine the night before.  He was reported to have 
no evident psychotic factors, looseness of associations or 
flight of ideas.  The veteran was diagnosed with anxiety.


II.  Analysis

The Board finds the veteran's claim for increased 
compensation benefits for paranoid schizophrenia is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998).  The United States Court of Appeals for 
Veterans Claims (Court) has held that, when a veteran claims 
that a service-connected disability has increased in 
severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practicably 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 1998).  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2 (1998), where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

The rating schedule criteria for evaluating paranoid 
schizophrenia changed on November 7, 1996.  In November 1991, 
the RO denied the veteran an increased rating for service-
connected schizophrenia and the veteran subsequently filed a 
timely Notice of Disagreement.  Where a law or regulation 
changes after a claim has been filed or reopened, but before 
the administrative or judicial appeal process has been 
concluded, the version most favorable to the veteran will 
apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).  
Therefore, the Board must apply the more favorable of the old 
and new rating criteria to the veteran's claim.  

Under the old rating criteria, active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability warrants a 100 percent rating.  With lesser 
symptomatology such as to produce severe impairment of social 
and industrial adaptability warrants a 70 percent rating.  
Considerable impairment of social and industrial 
inadaptability warrants a 50 percent rating.  Definite 
impairment of social and industrial adaptability warrants a 
30 percent rating.  Mild impairment of social and industrial 
adaptability warrants a 10 percent rating.  Psychosis in full 
remission warrants a noncompensable rating.  38 C.F.R. 
§ 4.132 including Diagnostic Code 9203 (1996).

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  A 70 
percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 30 percent evaluation requires occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as:  depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  A 10 percent 
evaluation requires occupational and social impairment due to 
mild or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or symptoms controlled by continuous 
medication.  38 C.F.R. § 4.130 including Diagnostic Code 9440 
(1998).  

The veteran contends, in essence, that his service-connected 
paranoid schizophrenia is severe enough to warrant an 
increased rating.

On VA examination in October 1995, the veteran was reported 
to have auditory hallucinations but to have no recent 
thoughts of homicide or suicide.  The veteran indicated that 
he had occasionally worked at hanging sheet rock.

On VA examination in December 1996, the veteran was reported 
not to be capable of sustained gainful employment because of 
his very poor ability to relate to others.  His attempts to 
work were reported to most likely result in severe conflicts 
with coworkers and his symptoms were reported to be 
exacerbated by occasional cocaine abuse and features of 
antisocial personality.  The examiner reported that, if the 
veteran attempted to work, he would most likely become 
psychotic and experience florid hallucinations and delusions.  
The veteran was diagnosed with paranoid type schizophrenia, 
antisocial personality disorder and cocaine abuse.

On a VA Social and Industrial Survey in December 1997, the 
veteran's combination of alcohol and drug abuse, in addition 
to his schizophrenia, were reported to cause him instability.

On the most recent VA examination in April 1998, the examiner 
reported that the veteran would probably not do well in 
public employment because of his antisocial personality 
disorder and schizophrenia.  The examiner estimated that the 
veteran's inability to work, as demonstrated by his poor 
ability to relate to coworkers and his inability to 
concentrate, adapt and persist, was 50 percent due to his 
schizophrenia and 50 percent due to his personality disorder 
and substance abuse.  He was reported to have a GAF score of 
50.

While the veteran has been shown to have considerable 
impairment of social and industrial adaptability and to have 
had occupational and social impairment with reduced 
reliability and productivity do to the service-connected 
paranoid schizophrenia, the veteran's problems have been 
attributed to be due as much to a social personality disorder 
and substance abuse as they are to the service-connected 
paranoid schizophrenia.  That is, on VA examination in April 
1998, the examiner estimated that the veteran's inability to 
work, as shown by his poor ability to relate to coworkers, 
his inability to adapt and persist and his inability to 
concentrate, was 50 percent due to schizophrenia and 50 
percent due to his personality disorder and substance abuse.

Also, in June 1998, a VA outpatient treatment record reported 
that the veteran had been working odd jobs and to have worked 
construction the day before.  He was reported to have used 
crack cocaine the night before and to have no evident 
psychotic factors, looseness of associations or flight of 
ideas.  He was diagnosed with anxiety.  Thus, the Board finds 
that the veteran has not been shown to have severe impairment 
of social and industrial adaptability due to service-
connected paranoid schizophrenia and is, therefore, not 
entitled to an increased rating pursuant to 38 C.F.R. § 4.132 
including Diagnostic Code 9203 (1996) of the old rating 
criteria.

In addition, the veteran's current symptomatology does not 
demonstrate occupational and social impairment with 
deficiencies in most areas due to service-connected paranoid 
schizophrenia to warrant a rating greater than 50 percent 
pursuant to the new rating criteria under C.F.R. § 4.130 
including Diagnostic Code 9440 (1998).  Although the veteran 
has been reported to have auditory hallucinations, he has not 
been shown to have homicidal or suicidal thoughts, 
disorientation to time or place or impairment of memory.  In 
addition, while the veteran has been shown to show neglect of 
his personal appearance and hygiene, he has shown that he has 
had the ability to perform activities of daily living as 
demonstrated by reports of him being well-nourished and 
appropriately dressed.  

Also, as noted hereinabove, the veteran has been reported to 
have the ability to work various types of jobs and his 
problems have been attributed to be due as much to his 
personality disorder and substance abuse as they are to the 
service-connected paranoid schizophrenia.  Thus, the 
veteran's disability picture, in respect to the service-
connected paranoid schizophrenia, does not meet the criteria 
for the next higher rating under the new rating criteria.  
Consequently, the Board finds that an increased rating for 
the veteran's service-connected paranoid schizophrenia cannot 
be assigned pursuant to C.F.R. § 4.130 including Diagnostic 
Code 9440 (1998) of the new rating criteria.

The Board has also considered the benefit of the doubt under 
38 U.S.C.A. § 5107 (West 1991 & Supp. 1998) and 38 C.F.R. §§ 
3.102, 4.3 (1998), but the evidence is not of such 
approximate balance as to warrant its application.  The Board 
finds that the preponderance of the evidence is against the 
veteran's claim for an increased rating for his service-
connected paranoid schizophrenia.  



ORDER

An increased rating for the service-connected paranoid 
schizophrenia is denied.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

